

116 HR 4846 IH: Fair Opportunities for Seniors Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4846IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Ms. Scanlon introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to provide priority for the senior community service
			 employment program.
	
 1.Short titleThis Act may be cited as the Fair Opportunities for Seniors Act. 2.Priority for the senior community service employment programThe Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended—
 (1)in section 503(a)(4)(C)— (A)in clause (iii) by striking and at the end;
 (B)in clause (iv) by adding and at the end; and (C)by adding at the end the following:
					
 (v)eligible individuals who have been incarcerated or are under supervision following the release from prison or jail within the last 5 years;;
 (2)in section 514(e)(1) by inserting older individuals who have been incarcerated or are under supervision following the release from prison or jail, after need,; and
 (3)in section 518— (A)in subsection (a)(3)(B)(ii)—
 (i)in subclause (IV) by striking or at the end; (ii)in subclause (V) by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (VI)have been incarcerated or are under supervision following the release from prison or jail within the last 5 years.; and
 (B)in subsection (b)(2)— (i)in subparagraph (F) by striking or at the end;
 (ii)in subparagraph (G) by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
						
 (H)has been incarcerated or is under supervision following the release from prison or jail within the last 5 years..
					